263 F.3d 1270 (11th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.WILLIAM ANDREW SCOTT, Defendant-Appellant.
No. 01-10161Non-Argument Calendar
IN THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
August 28, 2001

Appeal from the United States District Court for the Northern District of Georgia. D. C. Docket No. 99-00543-CR-CC-1-1
Before ANDERSON, Chief Judge, CARNES and MARCUS, Circuit Judges.
PER CURIAM:


1
William Andrew Scott appeals his conviction for possession of a  firearm by a convicted felon, in violation of 18 U.S.C. §  922(g)(1)1. Scott raises only one issue on appeal.  He argues that the felony-in-possession statute is an invalid  exercise of Congress' Commerce Clause power because possession  of a firearm by a convicted felon is not conduct which has a  substantial impact on interstate commerce. In support of his  position, he relies on United States v. Lopez, 514 U.S. 549 , 115 S. Ct. 1624 (1995), Jones v. United States, 529 U.S. 848, 120 S. Ct. 1904 (2000), and United States v. Morrison, 529 U.S. 598 , 120 S. Ct. 1740 (2000). For the reasons stated below, we reject  his constitutional challenge and affirm his conviction under 18  U.S.C. § 922(g)(1).


2
We review the constitutionality of statutes de novo. See United  States v. Reynolds, 215 F.3d 1210, 1212 (11th Cir. 2000). The  Commerce Clause of the United States Constitution states in  pertinent part: "The Congress shall have the power . . . [t]o  regulate Commerce with foreign Nations, and among the several  states." U.S. Const. art. 1, § 8.


3
Under the framework established by United States v. Lopez,  Congress permissibly may regulate three broad categories of  activity under the Commerce Clause. First, Congress may regulate  the use of the channels of interstate commerce. Lopez, 514 U.S.  at 558 , 115 S. Ct. at 1629. Second, the Commerce Clause empowers  Congress to regulate and protect the instrumentalities of  interstate commerce, or persons or things in interstate commerce, even if the threat may derive only from intrastate  activities. See id., 115 S. Ct. at 1629. Lastly, Congress'  commerce power includes the authority to regulate activities  with a "substantial relation to interstate commerce." Id. at  558-59, 115 S. Ct. at 1629-30.


4
When Lopez was convicted of violating the Gun-Free School Zones  Act, 18 U.S.C. § 922(q), the Supreme Court reversed his  conviction and invalidated the statute, reasoning that § 922(q)  was an invalid exercise of Congress' Commerce Clause power.  Lopez identified at least three considerations in analyzing  922(q). First, the Court found that "[w]here economic activity  substantially affects interstate commerce, legislation  regulating that activity will be sustained." Id. at 560, 115 S.  Ct. at 1630. Because § 922(q) was "a criminal statute that by  its terms ha[d] nothing to do with `commerce' or any sort of  economic enterprise, however broadly one might define those  terms," the Court found that the statute could not be sustained  as a regulation of activities which, viewed in the aggregate,  have a substantial affect on interstate commerce. Lopez, 514  U.S. at 561 , 115 S. Ct. at 1630-31. Second, the Court found it  dispositive that § 992(q) contained "no express jurisdictional  element which might limit its reach to a discrete set of firearm  possessions that additionally have an explicit connection with  or effect on interstate commerce." Id. at 562, 115 S. Ct. at  1631. Third, the Lopez Court cited its concern that neither §  922(q) "` nor its legislative history contain[s] express  congressional findings regarding the effects upon interstate  commerce of gun possession in a school zone." Id., 115 S. Ct. at  1631. Based on these three deficiencies pertaining to § 922(q),  the Supreme Court invalidated the statute as an unconstitutional  exercise of Congress' commerce power.


5
In United States v. McAllister, 77 F.3d 549 (11th Cir. 1996), we  examined, and rejected, the argument that, under Lopez's  reasoning, § 922(g)(1) also exceeds Congress' Commerce Clause  power. We reasoned that, unlike the Gun Free School Zones Act,  18 U.S.C. § 922(q), at issue in Lopez, the felon-in-possession  statute has an express jurisdictional element, see id. at 389-  90, and is an explicit "regulat[ion of] guns that have a  connection to interstate commerce." Indeed, section 922(g)(1)  states:


6
It shall be unlawful for any person -- (1) who has been convicted in any court, of a crime of a crime punishable by imprisonment for a term exceeding one year . . . to ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any firearm or ammunition; or to receive any firearm or ammunition which has been shipped or transported in interstate commerce or foreign commerce.


7
18 U.S.C. § 922(g)(1). Because § 922(g)(1) makes it a crime for  a felon to "possess in or affecting commerce, any firearm or  ammunition," we held that this "jurisdictional element defeats  [a] facial challenge to the constitutionality of § 922(g)(1)."  McAllister, 77 F.3d at 390.


8
Likewise, we rejected McAllister's argument that § 922(g)(1) was  invalid, as applied to him, because the government did not  demonstrate how his purely intrastate possession of a firearm  affected interstate commerce. We reasoned that because § 922(g)  explicitly applies to guns that have a connection to interstate  commerce, and the government demonstrated that the firearm at  issue in McAllister had traveled in interstate commerce, the  statute was not unconstitutional, as applied to him. See id. at  390.


9
Scott argues that McAllister has been abrogated by the Supreme  Court's recent decisions in Jones v. United States, 529 U.S.  848 , 120 S. Ct. 1904 (2000), and United States v. Morrison, 529  U.S. 598 , 120 S. Ct. 1740 (2000). He argues that Jones and  Morrison establish that Congress may only regulate activities  with a substantial effect on interstate commerce. We find his  argument unpersuasive, as nothing in Morrison or Jones alters  the reasoning upon which McAllister is moored.


10
In United States v. Morrison, 529 U.S. 598 , 120 S. Ct. 1740,  former university students brought suit under the Violence  Against Women Act, 42 U.S.C. § 13981, which states that "[a]ll  persons within the United States shall have the right to be free  from crimes of violence motivated by gender." See 42 U.S.C. §  13981(b). The defendant-university claimed that § 13981 exceeded  Congress' Commerce Clause power, the district court agreed and  dismissed the suit, the Fourth Circuit affirmed, and the Supreme  Court granted certiorari.


11
In the Morrison decision, the Supreme Court reiterated the three  broad categories of activity that Congress permissibly may  regulate under the Commerce Clause, but concluded that, just as  with § 922(q) at issue in Lopez, only the third category -  Congress' power to regulate activities that substantially affect  interstate commerce - could sustain the Violence Against Women  Act. Id. at 609, 120 S. Ct. at 1749. The Court found that "[l]ike  the Gun-Free School Zones Act at issue in Lopez, § 13981 contains  no jurisdictional element establishing that the federal cause of  action is in pursuance of Congress' power to regulate interstate  commerce." Id. at 612, 120 S. Ct. at 1751. While § 13981 was  accompanied by "numerous findings regarding the serious impact  that gender-motivated violence has on victims and their  families," the Court found these findings insufficient to  establish that the regulated activity substantially affected  interstate commerce. See id. at 614, 120 S. Ct. at 1752.  Instead, the Court explained that "[w]hether particular  operations affect interstate commerce sufficiently to come under  the constitutional power of Congress to regulate them is  ultimately a judicial rather than a legislative question, and can  be settled finally only by th[e] Court." Id., 120 S. Ct. at 1752.  Finding that § 13891 was not directed at the regulation and  punishment of "intrastate violence that is not directed at the  instrumentalities, channels, or goods involved in interstate  commerce," Morrison struck down the statute as an  unconstitutional exercise of Congress' Commerce Clause power.


12
Morrison does not alter our analysis in McAllister. As we noted  in McAllister, the jurisdictional element of the statute, i.e.,  the requirement that the felon "possess in or affecting commerce,  any firearm or ammunition," immunizes § 922(g)(1) from Scott's  facial constitutional attack. In McAllister, we relied on the  jurisdictional element of § 922(g) to sustain the statute under  Lopez. Morrison does not compel us to reach a different  conclusion.


13
Similarly, Jones does not alter McAllister or otherwise  invalidate § 922(g). In Jones, the Supreme Court concluded that  the federal arson statute, 18 U.S.C. § 844(i), did not reach  arson of an owner-occupied residence that is not used for any  commercial purpose because such property could not be said to be  "used in . . . any activity affecting commerce," as required by  the statute. Jones, 529 U.S. at 859, 120 S.Ct. at 1912. The  holding of Jones was an issue of statutory construction, which  was buttressed by the long-standing principle that constitutional  dilemmas must be avoided, where possible. See id. at 858, 120 S.  Ct. at 1911. The Court recognized that under the Lopez rubric, a  constitutional question would arise by "read[ing] § 844(i) to  render the `traditionally local criminal conduct,' in which  petitioner Jones engaged `a matter for federal enforcement.'"  Id., 120 S. Ct. at 1912. In order to avoid this constitutional  problem, the Court refused to read § 844(i) to encompass the  crime of arson of a owner-occupied personal residence. Jones  purely statutory holding likewise does not alter McAllister.


14
Neither Morrison nor Jones modifies our decision in McAllister,  upholding the felon-in-possession-of-a-firearm statute, 18 U.S.C.  § 922(g), under Congress' Commerce Clause power. This conclusion  is consistent with that of each court of appeals that has  examined the constitutionality of § 922(g) after Jones and  Morrison. See, e.g., United States v. Stuckey, 255 F.3d 528, (8th Cir. 2001); United States v. Santiago, 238 F.3d  213, 216-17 (2d Cir. 2001) (per curiam); United States v. Dorris,  236 F.3d 582, 585-86 (10th Cir. 2000); United States v. Napier,  233 F.3d 394, 399-402 (6th Cir. 2000); United States v. Wesela,  223 F.3d 656, 659-60 (7th Cir. 2000). For these reasons, we  reaffirm McAllister's holding that as long as the weapon in  question has a "minimal nexus" to interstate commerce, §  922(g)(1) is constitutional. See McAllister, 77 F.3d at 390.


15
To effectuate a constitutional conviction under § 922(g)(1),  McAllister requires the government to demonstrate that the  firearm possessed traveled in interstate commerce. See id.; see  also United States v. Reynolds, 215 F.3d 1210, 1215 (11th Cir.  2000) (per curiam); United States v. Cunningham, 161 F.3d 1343,  1344 (11th Cir. 1998). Here, the interstate nexus was  demonstrated by the government when Special Agent Steve Kosch  with the Bureau of Alcohol, Tobacco and Firearms testified that  the .25 caliber Raven Arms semiautomatic pistol that Scott  possessed was manufactured in California and had moved in  interstate commerce to Georgia where Scott was caught with the  weapon. Such evidence is sufficient to demonstrate the required  nexus to interstate commerce. Accordingly, to the extent Scott  raises an as applied challenge to § 922(g)(1), we reject this  argument as well.

For the foregoing reasons, we

16
AFFIRM.



NOTES:


1
 18 U.S.C. § 922(g)(1) provides, in pertinent part:
(g) It shall be unlawful for any person -
(1) who has been convicted in any court of a crime p8unishable by imprisonment for a term exceeding one year . . . .
to ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any firearm or ammunition; or to receive any firearm or ammunition which has been shipped or transported in interstate or foreign commerce.